Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment (hereinafter “Am.”) filed on July 20, 2021 has been entered.
Reasons for Allowance
1.	Claims 1, 3-11 and 13-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the instant application is allowed due to, inter alia, the following limitations in representative claim 1:
wherein the lockout mechanism (78, FIGS. 6-8) includes:
a housing (80) configured to mount therein a shiftable mounting block (82);
a pivotable stop lever (84); and
a cam lever (88) configured to maintain the stop lever (84) from pivoting into contact with the mounting block (82); and
wherein the cable arrangement (74) includes:
a first cable (92) having a first end connected to the latch mechanism (50) and a second end extending into the housing (80) and connected to the mounting block (82); and
at least one second cable (94) having a first end configured to accept the actuation force and a second end extending into the housing (80) and connected to the mounting block (82).  (Reference characters, figures, bold and emphases added)

In the instant case, the written description makes clear that the term “configured to” in the claims has a narrow meaning “made to” or “designed to” as seen in Pub. No. 20200378432 (Pub.’432) of this application at ¶ 32 et seq.  See the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012) and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  
Upon reconsideration, the Examiner agrees with Applicant’s arguments on pp. 10-12 of the Am. that the combination of Miller (DE 102018123240) in view of Arlt et al. (US 
  None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations recited in claims 1 and 11.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the PHOSITA in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) also in MPEP § 2143.03.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: Jeong (US 2018-371806) teaches a housing (1100), a latch mechanism (1200), a lock cable release (1810), a cam (1780), and a stop (1577, 1107).  Ibid. claims 1-24.  However, Jeong does not teach or suggest, inter alia, the shiftable mounting block and the cam lever as claimed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571)272-7109.  The examiner

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656